Exhibit 10.1


AMN HEALTHCARE
EQUITY PLAN
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
(TOTAL SHAREHOLDER RETURN)
THIS PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), made this
____________ ___, 2018 by and between AMN Healthcare Services, Inc. (the
“Company”), a Delaware corporation, and _______________ (the “Grantee”).
W I T N E S S E T H:
WHEREAS, the Company sponsors the AMN Healthcare 2017 Equity Plan, (as may be
amended from time to time, the “Plan”), and desires to afford the Grantee the
opportunity to share in the appreciation of the Company’s common stock, par
value $.01 per share (“Stock”), thereunder, thereby strengthening the Grantee’s
commitment to the welfare of the Company and Affiliates and promoting an
identity of interest between stockholders and the Grantee.
NOW THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:
1.    Definitions.
The following definitions shall be applicable throughout the Agreement. Where
capitalized terms are used but not defined herein, their meaning shall be that
set forth in the Plan (unless the context indicates otherwise).
(a)    “Accelerated End Date” means the date that is five calendar days (or such
shorter period as may be established by the Committee in its sole discretion)
prior to a Change in Control.
(b)    “Accumulated Shares” means, for a given day, and for a given Peer Company
or the Company, the sum of (i) one share of common stock of the applicable
company (as included on the Russell 2000), plus (ii) a cumulative number of
shares of common stock purchased with dividends declared on the common stock,
assuming same day reinvestment of the dividends into shares of common stock at
the closing price on the ex-dividend date, for ex-dividend dates during the
Opening Average Period or for the period between January 1, 2018 and the last
day of the Closing Average Period, as the case may be.
(c)     “Affiliate” means (i) any entity that directly or indirectly is
controlled by, or is under common control with, the Company and (ii) any entity
in which the Company has a significant equity interest, in either case, as
determined by the Committee.


Page 1 of 10



--------------------------------------------------------------------------------

Exhibit 10.1


(d)    “Change in Control” means:
(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d‑3 promulgated under the Exchange Act) of a majority of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors;
(ii)    the sale of all or substantially all of the business or assets of the
Company; or
(iii)    the consummation of a merger, consolidation or similar form of
corporate transaction involving the Company that requires the approval of the
Company’s stockholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), if immediately
following such Business Combination: (x) a Person is or becomes the beneficial
owner, directly or indirectly, of a majority of the combined voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation),
or (y) the Company’s stockholders prior to the Business Combination
thereafter cease to beneficially own, directly or indirectly, a majority of the
combined voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), counting for this purpose only voting securities of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) received by such stockholders in connection with the Business
Combination. “Surviving Corporation” shall mean the corporation resulting from a
Business Combination, and “Parent Corporation” shall mean the ultimate parent
corporation that directly or indirectly has beneficial ownership of a majority
of the combined voting power of the then outstanding voting securities of the
Surviving Corporation entitled to vote generally in the election of directors.
(e)     “Closing Average Period” means (i) in the absence of a Change in
Control, the ninety (90)-day period ending on the last day of the Performance
Period; or (ii) in the case of a Change in Control, the ninety (90)-day period
ending on the Accelerated End Date.
(f)    “Closing Average Share Value” means, for each of the Peer Companies and
the Company, the average, over the days in the Closing Average Period, of the
closing price of its common stock multiplied by the Accumulated Shares for each
day during the Closing Average Period.
(g)    “Disabled” has the meaning set forth in Section 13(c)(ii) of the Plan.
(h)    “Grant Date” means _________ ___, 2018, which is the date the Committee
authorized this PRSU grant.
(i)    “NQDC Plan” means the Company’s 2005 Amended and Restated Executive
Nonqualified Excess Plan, as may be amended from time to time.


Page 2 of 10



--------------------------------------------------------------------------------

Exhibit 10.1


(j)    “Opening Average Period” means the ninety (90)-day period ended on
December 31, 2017.
(k)     “Opening Average Share Value” means, for each of the Peer Companies and
the Company, the average during the Opening Average Period of the closing price
of its common stock multiplied by the Accumulated Shares for each trading day
during the Opening Average Period.
(l)    “Peer Companies” means the companies included in the Russell 2000 on
December 31, 2017. In the event of a merger, acquisition or business combination
transaction of a Peer Company with or by another Peer Company, the surviving
entity shall remain a Peer Company. In the event of a merger of a Peer Company
with an entity that is not a Peer Company, or the acquisition or business
combination transaction by or with a Peer Company, or with an entity that is not
a Peer Company, in each case, where the Peer Company is the surviving entity and
remains publicly traded, the surviving entity shall remain a Peer Company. In
the event of a merger or acquisition or business combination transaction of a
Peer Company by or with an entity that is not a Peer Company, a “going private”
transaction involving a Peer Company or the liquidation of a Peer Company, where
the Peer Company is not the surviving entity or is otherwise no longer publicly
traded, the company shall no longer be a Peer Company. In the event of a
bankruptcy of a Peer Company, such company shall remain a Peer Company.
(m)    “Performance Period” means January 1, 2018 through the earlier of (i) the
Accelerated End Date and (ii) December 31, 2020.
(n)    “Performance Restricted Stock Unit(s)” or “PRSU(s)” means the performance
restricted stock units granted under Section 2.
(o)    “Relative Total Shareholder Return” or “Relative TSR” means the Company’s
TSR relative to the TSR of the Peer Companies. Following the calculation of the
TSR of the Company and each Peer Company for the Performance Period, the Company
and each Peer Company will be ranked in order of maximum to minimum according to
their respective TSR for the Performance Period. After this ranking, the
percentile performance of the Company relative to the Peer Companies will be
determined as follows:
a101imagea03.jpg [a101imagea03.jpg]
where:    “P” represents the percentile performance, which will be rounded, if
necessary, to the nearest whole percentile by application of standard scientific
rounding conventions.
“N” represents the number of Peer Companies, plus one (i.e., the Company).
“R” represents the Company’s ranking versus the Peer Companies.
Example: If there are 1000 Peer Companies, and the Company ranked 501st out of
1001 (i.e., 1000 Peer Companies, plus the Company), the performance would be at
the 50th percentile: .50 = 1 – ((501-1)/(1001-1)).


Page 3 of 10



--------------------------------------------------------------------------------

Exhibit 10.1


(p)    “Service” means the performance of services for the Company (or any
Affiliate) by a person in the capacity of an officer or other employee or key
person (including consultants).
(q)    “Total Shareholder Return” or “TSR” means for each of the Company and the
Peer Companies, the company’s total shareholder return, which will be calculated
by dividing (i) the Closing Average Share Value by (ii) the Opening Average
Share Value, and then subtracting one (1).
(r)    “Vesting Date” means the date on which the Committee determines the TSR
and Relative TSR.
2.    Grant of Performance Restricted Stock Units. Subject to the terms and
conditions set forth herein, the Company hereby grants to the Grantee ______
PRSUs, which shall be the target number. The actual number of PRSUs that can
vest may be more or less than the target number, as determined in accordance
with the table (the “Vesting Table”) set forth on Schedule I.
3.    Vesting Schedule. No PRSUs may be settled until they have vested, which
shall occur, if at all, on the Vesting Date. Except as otherwise set forth in
this Agreement or in the Plan, the number of PRSU’s that shall vest on the
Vesting Date will be determined in accordance with the Vesting Table, based on
the Company’s achievement of Total Shareholder Return and Relative Total
Shareholder Return for the Performance Period. Any fractional share resulting
from the application of the percentages in the Vesting Table shall be rounded to
the nearest whole number of shares. The Committee shall determine the Total
Shareholder Return and Relative TSR, if any, within 30 days after the earlier of
the (i) Accelerated End Date and (ii) the Performance Period. On the Vesting
Date, all PRSUs that do not vest shall be automatically cancelled and the right
to receive any PRSUs that do not vest hereunder shall automatically expire.
4.    Settlement and Deferral of PRSUs.
(a)    Each vested PRSU entitles the Grantee to receive one share of Stock on
the “Settlement Date,” which shall be the later of (i) the Vesting Date, and
(ii) the end of the deferral period specified by the Grantee. The deferral
period shall be no less than four (4) years and five (5) days from the Grant
Date. Such deferral election shall be made within 30 days of the Grant Date. Any
deferral of the PRSUs shall be subject to the NQDC Plan and the applicable
deferral election form.
(b)    Shares of Stock underlying the PRSUs shall be issued and delivered to the
Grantee in accordance with paragraph (a) and upon compliance to the satisfaction
of the Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan.
The determination of the Committee as to such compliance shall be final and
binding on the Grantee. The shares of Stock delivered to the Grantee pursuant to
this Section 4 shall be free and clear of all liens, fully paid and
non-assessable. In no event shall fractional shares of Stock be issued.


Page 4 of 10



--------------------------------------------------------------------------------

Exhibit 10.1


(c)    Until such time as shares of Stock have been issued to the Grantee
pursuant to paragraph (b) above, and except as set forth in Section 5 below
regarding dividend equivalents, the Grantee shall not have any rights as a
holder of the shares of Stock underlying this Grant including but not limited to
voting rights.
(d)    The Grantee may be required to pay to the Company or any Affiliate, and
the Company or any Affiliate shall have the right and is hereby authorized to
withhold from any shares of Stock or other property deliverable under the PRSU
or from any compensation or other amounts owing to the Grantee the amount (in
cash, Stock or other property) of any required tax withholding and payroll taxes
in respect of a PRSU vesting or settlement and to take such other action as may
be necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes.
(e)    Without limiting the generality of clause (d) above, in the Committee’s
sole discretion the Grantee may satisfy, in whole or in part, the foregoing
withholding liability by having the Company withhold from the number of shares
of Stock otherwise issuable pursuant to the settlement of the PRSU a number of
shares with a Fair Market Value equal to such withholding liability.
5.    Dividend Equivalents. If on any date the Company shall pay any cash
dividend on shares of Stock of the Company, the number of PRSUs credited to the
Grantee pursuant to the Vesting Table shall, as of such date, be increased by an
amount determined by the following formula:
W = (X multiplied by Y) divided by Z, where:
W = the number of additional PRSUs to be credited to the Grantee on such
dividend payment date;
X = the aggregate number of PRSUs (whether vested or unvested) credited to the
Grantee as of the record date of the dividend;
Y = the cash dividend per share amount; and
Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.
For the avoidance of doubt, no dividend equivalents shall be credited to PRSUs
prior to the Committee determining the Total Shareholder Return and Relative TSR
(and thus the actual number of PRSUs subject to vesting).
6.    Termination of Employment.
(a)    If, prior to the Settlement Date, the Grantee shall undergo (other than
by reason of death or becoming Disabled) a termination of full-time employment
(and also termination of Service if a director), all unvested PRSUs at the date
of such termination shall be cancelled on such date.


Page 5 of 10



--------------------------------------------------------------------------------

Exhibit 10.1


(b)    On the date of the Grantee’s death or upon determination by the Committee
in its sole discretion that the Grantee has become Disabled (in each case, if
after the Grant Date and prior to the Vesting Date), 100% of the Target Number
of PRSUs shall become immediately vested and, regardless of the Grantee’s
deferral election, the Company as soon as reasonably practicable shall issue
shares of Stock to the Grantee (or the Grantee’s designated beneficiary or
estate executor in the event of the Grantee’s death) with respect to the Target
Number of PRSUs. In the event the Grantee dies or becomes Disabled (as
determined by the Committee in its sole discretion) on or after the Vesting Date
and prior to (or on) the Settlement Date, the Grantee shall be entitled to
receive shares of Stock underlying all vested PRSUs and the Company as soon as
reasonably practicable shall issue the applicable number of shares of Stock to
the Grantee (or the Grantee’s designated beneficiary or estate executor in the
event of the Grantee’s death).
7.    Company; Grantee.
(a)    The term “Company” as used in this Agreement with reference to employment
shall include the Company, its Subsidiaries and its Affiliates, as appropriate.
(b)    Whenever the word “Grantee” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the beneficiaries, the executors, the administrators, or the person or
persons to whom the PRSUs may be transferred by will or by the laws of descent
and distribution, the word “Grantee” shall be deemed to include such person or
persons.
8.    Non-Transferability.  The PRSUs granted herein are not transferable by the
Grantee other than to a designated beneficiary upon death, by will or the laws
of descent and distribution, to a trust solely for the benefit of the Grantee or
his/her immediate family or, in the case of the PRSUs being held by such a
trust, by the trustee.
9.    Forfeiture for Violation of Restrictive Covenants.
(a)    Non-Compete. The Grantee agrees that during the term of the Grantee’s
employment and for a period of two years thereafter (the “Coverage Period”) the
Grantee will not engage in, consult with, participate in, hold a position as
shareholder, director, officer, consultant, employee, partner or investor, or
otherwise assist any business entity (i) in any State of the United States of
America or (ii) in any other country in which the Company (which, for the
avoidance of doubt, includes for all purposes of this Section 9 any and all of
its divisions, Affiliates or Subsidiaries) has business activities, in either
case, that is engaged in (A) any activities that are competitive with the
business of providing (I) healthcare or other personnel on a temporary or
permanent placement basis to hospitals, healthcare facilities, healthcare
provider practice groups or other entities, or (II) clinical workforce
management services, or (B) any other business in which the Company is then
engaged, in each case, including any and all business activities reasonably
related thereto.


Page 6 of 10



--------------------------------------------------------------------------------

Exhibit 10.1


(b)    Non-Solicit. The Grantee agrees that during the Coverage Period, the
Grantee shall not solicit, attempt to solicit or endeavor to entice away from
the Company any person who, at any time during the term of the Grantee’s
employment was a healthcare professional (including a healthcare executive) of
the Company, or an employee, customer, permanent placement candidate, client or
supplier of the Company.
(c)    Confidential and Proprietary Information. The Grantee agrees that the
Grantee will not, at any time make use of or divulge to any other person, firm
or corporation any confidential or proprietary information concerning the
business or policies of the Company (which includes, for the avoidance of doubt,
any and all of its divisions, Affiliates or Subsidiaries). For purposes of this
Agreement, any confidential information shall constitute any information
designated as confidential or proprietary by the Company or otherwise known by
the Grantee to be confidential or proprietary information including, without
limitation, customer information. The Grantee acknowledges and agrees that for
purposes of this Agreement, “customer information” includes without limitation,
customer lists, all lists of professional personnel, names, addresses, phone
numbers, contact persons, preferences, pricing arrangements, requirements and
practices. The Grantee’s obligation under this Section 9(c) shall not apply to
any information that (i) is known publicly; (ii) is in the public domain or
hereafter enters the public domain without the fault of the Grantee; or (iii) is
hereafter disclosed to the Grantee by a third party not under an obligation of
confidence to the Company. The Grantee agrees not to remove from the premises of
the Company, except as an employee of the Company in pursuit of the business of
the Company or except as specifically permitted in writing by the Company, any
document or other object containing or reflecting any such confidential or
proprietary information. The Grantee recognizes that all such information,
whether developed by the Grantee or by someone else, will be the sole exclusive
property of the Company. Upon termination of employment, the Grantee shall
forthwith deliver to the Company all such confidential or proprietary
information, including without limitation all lists of customers, pricing
methods, financial structures, correspondence, accounts, records and any other
documents, computer disks, computer programs, software, laptops, modems or
property made or held by the Grantee or under the Grantee’s control in relation
to the business or affairs of the Company, and no copy of any such confidential
or proprietary information shall be retained by the Grantee.
(d)    Forfeiture for Violations. If the Grantee shall at any time violate the
provisions of Section 9(a), (b), or (c), the Grantee shall immediately forfeit
his/her PRSUs (whether vested or unvested) and any issuance of shares of Stock
that occurs after (or within six (6) months before) any such violation shall be
void ab initio.


Page 7 of 10



--------------------------------------------------------------------------------

Exhibit 10.1


(e)    Additional Agreement. For the avoidance of doubt, this Section 9 shall be
in addition to and shall not supersede (or be superseded by) any other
agreements related to the subject matter of this Section 9 contained in any
confidentiality agreement, noncompetition agreement or any other agreement
between the Grantee and the Company.
10.    Rights as Stockholder.  The Grantee or a transferee of the PRSUs shall
have no rights as a stockholder with respect to any share of Stock covered by
the PRSUs until the Grantee shall have become the holder of record of such share
of Stock and no adjustment shall be made for dividends or distributions or other
rights in respect of such share of Stock for which the record date is prior to
the date upon which Grantee shall become the holder of record thereof.
11.    Effect of Change in Control.
(a)    In the event of a Change in Control, the PRSUs shall vest in accordance
with Section 3. Unless such PRSUs are deferred under the NQDC Plan (in such
event, the NQDC Plan shall govern), the Company shall issue shares of Stock (or
cash if shares of Stock are no longer available) to the Grantee to settle the
vested PRSUs as soon as reasonably practicable, but in no event later than the
end of the short-term deferral period as defined under Section 409A.
(b)    The obligations of the Company under this Agreement shall be binding upon
any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company. The Company agrees that it will make appropriate
provisions for the preservation of the Grantee’s rights under this Agreement in
any agreement or plan that it may enter into or adopt to effect any such merger,
consolidation, reorganization or transfer of assets.
12.    Notice. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by the Grantee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to the Grantee may be given to the Grantee personally or may be
mailed to the Grantee at the Grantee’s address as recorded in the records of the
Company.
13.    No Right to Continued Employment.  This Agreement shall not be construed
as giving the Grantee the right to be retained in the employ or service of the
Company, a Subsidiary or an Affiliate. Further, the Company or an Affiliate may
at any time dismiss the Grantee or discontinue any consulting relationship, free
from any liability or any claim under this Agreement, except as otherwise
expressly provided herein.
14.    Binding Effect. Subject to Section 8 hereof, this Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties
hereto.


Page 8 of 10



--------------------------------------------------------------------------------

Exhibit 10.1


15.    Amendment of Agreement. The Committee may, to the extent consistent with
the terms of this Agreement, waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate, any portion of
the PRSUs heretofore granted, prospectively or retroactively; provided that any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would adversely impair the rights of the Grantee in respect of
any PRSUs already granted shall not to that extent be effective without the
consent of the Grantee.
16.    PRSUs Subject to Plan and NQDC Plan. By entering into this Agreement, the
Grantee agrees and acknowledges that the Grantee has received and read a copy of
the Plan and a copy of the NQDC Plan. The PRSUs are subject to the terms of
Plan, and the NQDC Plan if the PRSUs are deferred under the NQDC Plan. The terms
and provisions of the plans as they may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of either the Plan or the
NQDC Plan, the applicable terms and provisions of the applicable plan will
govern and prevail.
17.    Governing Law.  This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to the
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
AMN HEALTHCARE SERVICES, INC.
By:
        
Name:    Susan R. Salka
Title:    President and CEO

GRANTEE
By:
            
Name:    




Page 9 of 10



--------------------------------------------------------------------------------

Exhibit 10.1


SCHEDULE I
VESTING TABLE






Page 10 of 10

